Citation Nr: 0021694	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for spherocytosis, subtype 
Band III.


REPRESENTATION

Appellant represented by:	Ohio Governor's Office of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to January 
1996.

This appeal arises from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  A timely notice of disagreement and 
substantive appeal followed.


REMAND

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the veteran, being a physician, is found to have 
presented a claim which is plausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Having submitted a 
well grounded claim, the VA has a duty to assist the veteran 
in its development.  See 38 U.S.C.A. § 5107(b).  This duty 
has not yet been fully met, and this case, therefore, is not 
ready for appellate disposition for the reasons that follow.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.303(a) 
(1999).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
No conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).

The Board notes the veteran, being a physician, applied for 
service connection in February 1996 for "hereditary 
spherocytosis (diagnosed 1993), with associated anemia, 
splenomegaly."  In an April 1996 statement the veteran 
indicated he was seeking service connection for 
"spherocytosis, subtype Band 3 deficiency," which he stated 
was unrelated to Gilbert's syndrome, and was "newly 
diagnosed following several acute exacerbations while on 
active duty."  He also indicated that "I made repeated, 
formal attempts to inform the Army that I believed I was 
developing serious medical problems prior to my assignment to 
active duty."  In a July 1996 statement the veteran revealed 
that "I first developed symptoms prior to my entry onto 
active duty.  As directed by regulation, I notified my 
superiors regarding this and I was initially informed that I 
was not fit for active duty."  This statement also indicated 
that "[i]n the fall of 1992, I suffered my first documented 
hemolytic crisis with significant anemia and splenomegaly.  I 
was thoroughly evaluated and given the diagnosis of 
spherocytosis, subtype Band III."

In his September 1998 notice of disagreement the veteran 
stated that "[s]pherocytosis is a form of hemolytic anemia.  
Prior to my induction I presented all available evidence of 
hemolytic anemia to the Army."  "The diagnosis was made for 
the first time during my active duty."  The veteran also 
argued that "no such condition existed prior to active 
duty," and that "I am contesting the assertion that I 
inherited this disorder or that it was congenital."  In the 
alternative the veteran argues that, if this condition is 
congenital, it was aggravated by his active duty military 
service.  Finally, the veteran argues that VA is somehow part 
of the Army, or is bound by the Army's medical findings and 
conclusions.

In that regard, the Board notes that VA and the Army are 
completely separate and distinct organizations of the federal 
government.  VA is not bound by any medical decisions of any 
Army health care professional, including the MEB.  Service 
connection is governed by statutes and regulations enacted by 
Congress and VA.  The Army has nothing to do with the 
enactment of those statues and regulations, their 
interpretation, or their application.  See Gahman v. West, 12 
Vet. App. 406 (1999); Miller v. West, 11 Vet. App. 345 
(1998).

As noted above, the veteran served on active duty from July 
1992 to January 1996.  The veteran also served with the U. S. 
Army Reserves from March 1985 until his induction onto active 
duty in July 1992.  It does not appear that the RO has 
attempted to obtain the veteran's complete Reserves service 
personnel and medical records (SMR's).  As the Board believes 
that these records may assist in the adjudication of the 
veteran's claim, the RO should obtain these records and 
associate them with the claims file.

The Board also notes the veteran, during his October 1993 
examination for purposes of a Medical Evaluation Board (MEB) 
hearing, reported that mildly elevated total serum bilirubin 
was detected when he was 15 years old, and that Gilbert's 
syndrome was then diagnosed.  The Board therefore finds that 
the private medical records of the veteran from that 
examination, and all other private medical records of his 
adolescence, which are not of record, including those while 
he was in college and medical school, should be obtained to 
properly adjudicate the veteran's service connection claim.

The Board also notes that, during the MEB hearing, the 
veteran reported extensive testing and evaluation at Walter 
Reed Army Hospital.  It does not appear that those complete 
records have been obtained and associated with the claims 
file.  In that regard, the Board also notes that, from the 
report of the MEB examination, the veteran's medical records 
from Ft. Hood Army Hospital may not be complete.  Thus, the 
RO should exhaust all possible avenues in obtaining all of 
the veteran's service medical records from Walter Reed Army 
Hospital and Ft. Hood Army Hospital, and associate any 
records obtained with the claims file.

Should, for any reason, the RO fail to obtain the above 
records, the veteran should be notified and be requested to 
lend whatever assistance possible in obtaining those records.  
All of this development, whether or not successful, should be 
fully noted in the claims file.

After completion of the above, the complete medical record of 
the veteran should be provided to A. F. Muhleman, Jr., M.D., 
Chief of the Hematology/Oncology Section of the Cincinnati, 
Ohio, VA medical Center (VAMC), or another specialist for 
review, as indicated in the requested action set forth below.  
In particular, see VAOPGCPREC 82-90; VAOPGCPREC 14-98.  Dr. 
Muhleman, or any other physician who provides the opinion, 
must keep in mind that whether there is no evidence that 
"being in the military under normal circumstances 
contributed significantly in any way to residuals" of the 
disease is irrelevant to the determination that must be made 
in this case. (see Dr. Muhleman's opinion dated December 16, 
1996) In other words, to contribute suggests to cause and 
cause is not relevant.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to fulfill its duty to 
assist, and to accord due process of law, it is the opinion 
of the Board that further development in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
private medical care providers who 
treated him during his adolescent years.  
In particular, the records of the 
physicians who treated him when he was 15 
years old, when he was in college, and 
when he was in medical school, should be 
obtained.  After securing the necessary 
release(s), the RO should obtain these 
records and associate them with the 
claims file.  If any records cannot be 
obtained, the reason(s) therefore should 
be adequately noted in the claims file.

In that regard the veteran is advised 
that individuals applying for benefits 
have a responsibility to cooperate with 
the agency in the gathering of evidence 
necessary to establish allowance of 
benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  See also 38 
C.F.R. § 3.158(a).

2.  The RO should also attempt to obtain 
the complete service medical records of 
treatment of the veteran at both Walter 
Reed and Ft. Hood Army Hospitals.  If any 
records cannot be obtained, the reason(s) 
therefore should be adequately noted in 
the claims file.

3.  The RO should also attempt to obtain 
the complete U. S. Army Reserves medical 
records for the veteran.  If any records 
cannot be obtained, the reason(s) 
therefore, and the specific searches 
attempted, should be adequately noted in 
the claims file.

4.  After completion of the above 
development and the resultant association 
with the claims file of any new evidence, 
and even if all records were not 
successfully obtained, the claims file, 
including the newly received records, 
should be forward to Dr. Muhleman at the 
Cincinnati, Ohio VAMC, or another medical 
specialist for review.  The physician is 
to provide, after that review, a new 
opinion as to whether the veteran's 
spherocytosis, subtype Band III, was 
symptomatic prior to active service; 
whether is was symptomatic during service 
or merely diagnosed during active 
service; and whether it is at least as 
likely as not that, assuming it 
preexisted service, the preservice 
pathology increased in severity or 
worsened during active service.  A 
complete and thorough rationale should be 
provided for each opinion, and the report 
of the examination should be typed.  

If that physician determines that a new 
VA examination of the veteran is 
necessary, that development should be 
completed.  In that regard, the veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  After completion of the above the RO 
should review the opinion report (and/or 
examination report) to determine if it is 
sufficient to properly adjudicate the 
veteran's service connection claim, and, 
if necessary, to rate any disability 
related to active duty service or which 
was aggravated thereby.  If not, the 
report should be returned as inadequate 
for rating purposes.  See 38 C.F.R. § 
4.2; Bruce v. West, 11 Vet. App. 405, 410 
(1998); Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

6.  The RO should then adjudicate the 
issue of the veteran's entitlement to 
service connection for spherocytosis, 
subtype Band III, on the basis of all 
pertinent evidence of record and all 
applicable statutes, regulations, and 
case law, including VAOPGCPREC 82-90 and 
VAOPGCPREC 14-98.  If the determination 
of the service connection claim remains 
unfavorable to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to fulfill the duty to assist, to obtain additional medical 
development, and to accord due process of law, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


